Citation Nr: 1108456	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-22 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active military service from January 1990 to April 1990 and from February 2003 to April 2004, with many years of additional National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to a TDIU.  Service connection is currently in effect for sleep apnea with restricted breathing (rated as 30 percent disabling), headaches (rated as 30 percent disabling), adjustment disorder with anxiety, depressed mood and cognitive disorder (rated as 30 percent disabling), iron deficiency anemia with tachycardia (rated as 30 percent disabling), hypertension with mild cardiomegaly (rated as 10 percent disabling), as well as hiatal hernia with gastroesophageal reflux, tinea pedis with onychomycosis, and restless leg syndrome (each rated as noncompensably disabling).  His combined disability rating is 80 percent.

In an August 2008 statement, the Veteran reports receiving all of his medical care at the John Cochran St. Louis, Missouri, VA Medical Center and noted that he had an upcoming appointment.  Records of his VA care, however, dated since June 2007, have not been associated with the claims folder.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  As such, the Board has no discretion and must remand this claim.

In denying this claim, the RO concluded that the Veteran's disabilities did not meet the schedular criteria set forth in 38 C.F.R. § 4.16(a) (2010) because although he had a combined 80 percent rating, he had no disability rated as more than 30 percent disabling.  That regulation, however, provides that disabilities affecting a single body system, such as cardiovascular-renal system, are considered as a single disability for the purpose of determining whether the schedular criteria set forth in 38 C.F.R. § 4.16(a) are satisfied.  Here, as service connection is in effect for iron deficiency anemia with tachycardia and for hypertension with mild cardiomegaly, which are rated as 30 percent and 10 percent disabling, respectively, which combine to a 40 percent rating, the Board finds that his service-connected disabilities satisfy the criteria set forth in 38 C.F.R. § 4.16(a).  

Further, in light of the outstanding records, although the Veteran was afforded a pertinent VA examination in September 2007, pursuant to VA's duty to assist, he Veteran remains unemployed and his service-connected disabilities satisfy the percentage requirements set forth in 38 C.F.R. § 4.16(a), VA must afford him another VA medical examination to determine whether it is at least as likely as not that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation because soliciting such an opinion is necessary to adjudicate this claim.  See 38 U.S.C.A. § 5103A (West 2002); see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

Finally, in an August 2008 statement, the Veteran indicated that he was considering applying for disability benefits from the Social Security Administration (SSA).  It is unclear from the record whether he has since done so.  Because SSA records are potentially relevant to the Board's determination, on remand, the RO must clarify whether he has applied for SSA benefits, and if so, VA must attempt to obtain them so they can be considered in the adjudication of this appeal.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

Accordingly, the case is REMANDED for the following action:

1.  Associate any pertinent outstanding medical records with the claims folder.  This must specifically include any records relating to the Veteran's VA care at the John Cochran VA Medical Center, dated since June 2007.

2.  Contact the Veteran and have him clarify whether he has applied for disability benefits from the SSA.  If he responds that he has, request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file. If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

3.  Schedule the Veteran for an appropriate examination(s) to determine the current severity of all service-connected disabilities and to ascertain the cumulative impact of his service-connected disabilities on his ability to secure and follow a substantially gainful occupation.  The claims folder must be made available and reviewed by the examiner.  All necessary tests should be conducted.  Thereafter, the examiner(s) should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities (sleep apnea with restricted breathing, headaches, adjustment disorder with anxiety, depressed mood and cognitive disorder, iron deficiency anemia with tachycardia, hypertension with mild cardiomegaly, hiatal hernia with gastroesophageal reflux, tinea pedis with onychomycosis, and restless leg syndrome), either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner(s) should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  

All findings and conclusions, accompanied by a rationale, must be set forth in a legible report.

4.  Then readjudicate the claim.  If the benefit sought remains denied, the Veteran and his representative must be furnished an SSOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

